Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9, 13-15, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debevec (US 2015/0350537).
	For claim 1, Debevec discloses a computing system comprising: one or more stationary cameras to generate a video feed of a scene; 
	a plurality of non-stationary cameras ([0038] surveillance camera system, a machine vision system, a drone system, a robotic system, a self-driving vehicle, or a mobile device); 
	a processor; and a memory coupled to the processor, the memory including a set of executable program instructions ([0038] embedded vision system 100), which when executed by the processor, cause the processor to: 
	detect an unidentified individual at a first location along a trajectory in the scene based on the video feed ([0070] a movement (e.g., the trajectory and speed) of the detected face is first predicted), 
	select a non-stationary camera from the plurality of non-stationary cameras based on the trajectory and one or more settings of the selected non-stationary camera ([0048] when a person first enters the field of view of the camera and ends when that same person exits the field of view of the camera), and 
	automatically instruct the selected non-stationary camera to adjust at least one of the one or more settings ([0049] motion detection module 204 can be implemented with the built-in motion detection function), 

	identify the unidentified individual based on the captured face of the unidentified individual ([0044]: perform CNN-based face-detection). 
	For claim 2, Debevec discloses the computing system of claim 1, wherein the selected non-stationary camera is to be automatically instructed in response to the face of the unidentified individual being absent from the video feed ([0048] when a person first enters the field of view of the camera and ends when that same person exits the field of view of the camera) and 
	wherein the selected non-stationary camera is to be instructed to adjust the at least one of the one or more settings prior to the unidentified individual reaching the second location ([0049] motion detection module 204 can be implemented with the built-in motion detection function). 
	For claim 3, Debevec discloses the computing system of claim 1, wherein the instructions, when executed, further cause the computing system to predict the trajectory based on the video feed ([0070] a movement (e.g., the trajectory and speed) of the detected face is first predicted). 
For claims 7-9, 13-15, and 19-21, Debevec discloses the claimed limitations as discussed for corresponding limitations in claims 1-3.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 10-12, 16-18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Debevec (US 2015/0350537) in view of Peled (US 2019/0325584).
For claim 4, while Debevec does not, Peled teaches wherein the instructions, when executed, further cause the computing system to: 
	train a first neural network to detect unidentified individuals in the scene based on simulation data ([0061] Subject detection neural network 130), 
	train a second neural network to predict trajectories of the unidentified individuals based on the simulation data ([0061] Subject tracking neural network 140; e.g. location of Subject 190 (actual or predicted)) , and 
	train a third neural network to select non-stationary cameras and automatically instruct the selected non-stationary cameras to adjust at least one of the one or more settings based on the simulation data ([0061] e.g. generate tracking commands that cause camera 180 to pan left/right to reposition Subject 190).
	It would be obvious to a person with ordinary skill in the art to combine the neural network teachings of Peled with the teachings Debevec to provide the predictable benefit of an autonomous robust tracking system that can be adjusted real-time.
	For claim 5, while Debevec does not, Peled teaches wherein the instructions, when executed, further cause the computing system to 
	re-train a first neural network, a second neural network, and a third neural network based on real-time reinforcement data ([0022] real-time neural network adjustment), 
	wherein the unidentified individual is to be detected at the first location via the first neural network ([0047] Subject detection neural network 130 performs a detection process in which the neural network attempts to generate bounding box coordinates that correspond to the location of Subject 190 within a given video monitoring frame of real-time video monitoring data 184), 
	wherein the trajectory is to be predicted via the second neural network ([0050] In some embodiments, and as illustrated in FIG. 1, Subject detection neural network 130 transmits detection output 132 to a Subject tracking neural network 140, which then uses detection output 132 to generate a predictive tracking output 142.), 
	wherein the non-stationary camera is to be selected via the third neural network, and wherein the selected non-stationary camera is to be automatically instructed via the third neural network ([0055] 
	It would be obvious to a person with ordinary skill in the art to combine the neural network teachings of Peled with the teachings Debevec for the same reasons discussed for claim 5.
	For claim 6, while Debevec does not, Peled teaches wherein the one or more settings are to include one or more of a pan setting, a tilt setting or a zoom setting ([0061] cause camera 180 to pan left/right), and 
	wherein the selected non-stationary camera is to be automatically instructed to identify the unidentified individual based on a reduced number of frames containing the captured face of the unidentified individual ([0055] Subject re-identification). 
	It would be obvious to a person with ordinary skill in the art to combine the neural network teachings of Peled with the teachings Debevec for the same reasons discussed for claim 5.
For claims 10-12, 16-18, and 22-24, Debevec discloses the claimed limitations as discussed for corresponding limitations in claims 4-6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ng; Him Wai et al.	US 20190130167 A1	ENHANCED FACE-DETECTION AND FACE-TRACKING FOR RESOURCE-LIMITED EMBEDDED VISION SYSTEMS
Venetianer; Peter L. et al.	US 20160360101 A1	System and Method for Intelligent Camera Control
Chaudhuri; Aloke	US 20200279279 A1	SYSTEM AND METHOD FOR HUMAN EMOTION AND IDENTITY DETECTION
BERMEJO FERNANDEZ; Carlos et al.	US 20200344409 A1	FACILITATION OF VISUAL TRACKING
Hallett; James Francis et al.	US 20200143561 A1	Multi-Channel Spatial Positioning System

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MIKESKA/Primary Examiner, Art Unit 2485